 DECISIONS OF NATIONAL LABOR RELAT'IONS BOARDAgricom Oilseeds, Inc. and General Teamsters Local137, International Brotherhood of Teamsters,Chauffeurs, Warehousemen and Helpers of Amer-ica. Case 20-CA-13936September 28, 1979DECISION AND ORDERBY MEMBERS PENEI.IO, MURPHY, AN) TRtUESDA.EOn May 17, 1979, Administrative Law Judge Har-old A. Kennedy issued the attached Decision in thisproceeding. Thereafter, Respondent filed exceptionsand a supporting brief, and General Counsel filedlimited exceptions and a brief in answer to Respon-dent's exceptions.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefsand has decided to affirm the rulings, findings,' andconclusions of the Administrative Law Judge and toadopt his recommended Order, as modified.2The General Counsel in paragraph 6(a) of the com-plaint alleged that Respondent on June 13, 1978, had"created the impression amongst employees that itwas engaging in surveillance of the employees' unionactivities." The Administrative Law Judge found thatRespondent had, in fact, engaged in such conduct inviolation of Section 8(a)(l) of the Act. However, inreaching this finding, the Administrative Law Judgerelied on an event that had occurred on June 26,1978, i.e., the polling incident, and not on conductwhich took place on or about June 13. as alleged inparagraph 6(a) of the complaint. We disagree withthe Administrative Law Judge's conclusion that thepolling incident also created the impression that Re-spondent was surveilling its employees' union activi-ties. The factors necessary to establish a prima JfiicieI Respondent has excepted to certain credibility findings made hy the Ad-ministrative Law Judge. It is the Board's established policy not to overrulean administrative law judge's resolutions with respect to credibility unlessthe clear preponderance of all of the relevant evidence convinces us that theresolutions are incorrect. Standard DrN Wall Products, Inc., 91 NI.RB 544(1950). enfd. 188 F.2d 362 (3d Cir. 1951). We have carefully examined therecord and find no basis for reversing his findings.In the fourth paragraph of' the section of his Decision entitled "b. Testi-mony." the Administrative Law Judge referred to employee English's testi-mony that Respondent has announced that a pay raise would go into effecton July 1I 1978. Examination of the record reveals that English testified thatthe effective date of the increase would be June I, 1978.2 General Counsel has excepted to the Administrative Law Judge's failureto recommend that interest on backpay should be computed at 9 percent perannum. We find no merit in this contention. See Florida Steel Corporaiion.231 NLRB 651 (1977).showing of such a violation are not identical withthose necessary to establish uniawful polling. There-fore, while the record before us demonstrates that Re-spondent unlawfully polled its employees, such evi-dence does not simultaneously sustain the allegationthat it thereby also created the impression of surveil-lance of its employees' union activities. Inasmuch asthe record contains no evidence to support this allega-tion, we shall dismiss paragraph 6(a) and amend theOrder and notice accordingly.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Rela-tions Board adopts as its Order the recommended Or-der of the Administrative Law Judge, as modified be-low, and hereby orders that the Respondent, AgricomOilseeds, Inc., Grimes, California, its officers, agents.successors, and assigns, shall take the action set forthin the said recommended Order, as so modified:1. Delete paragraph I(c) and reletter the followingparagraphs accordingly.2. Substitute the attached notice for that of theAdministrative Law Judge.APPENDIXNo I(L To EMPI.oYEISPoSI ED BY ORDER Ol: ItENAII()NAI. LABOR REIAII()NS BOARDAn Agency of the United States GovernmentWE WIi.i. NOI discourage membership in Gen-eral Teamsters ocal 137, International Brother-hood of' Teamsters, Chauffeurs, Warehousemenand Helpers of America, or any other labor or-ganization, by discharging or laying off any ofour employees or in any other manner discrimi-nating against them in regard to their tenure ofemployment or any term or condition of employ-ment.WE wll.. N refuse to recognize or bargainwith said Local 137 as the exclusive representa-tive of the employees in the bargaining unit de-scribed below.WE WILL .NOT threaten to change work shiftsof employees in order to induce employees toabandon support of a union.WE W\ILi. NOI interrogate employees concern-ing union membership, activities, or desires.WE Will. NOI poll employees regarding theirunion sympathies. activities, and membership.WE WIIt NO threaten to discharge or lay offemployees if they select a union to representthem.245 NLRB No. 70616 AG(RI('OM OISFF)DS. IN('WI- WiiI N)I threaten emploees with loss ofprivileges and benefits if they select a union torepresent them.Wl. \VIII NOI in any other manner interferewith, restrain, or coerce employees in the exer-cise of the rights guaranteed them by Section 7 ofthe Act.Wi NviiI., upon request. bargain collectivelywith said Local 137 as the exclusive bargainingrepresentative of all the employees in the bar-gaining unit described below with respect torates of pay, wages, hours of employment, andother conditions of employment, and, if an un-derstanding is reached, embody such under-standing in a written, signed agreement. The bar-gaining unit is:All press operators. machine maintenance em-ployees, clean-up employees. load-out employ-ees and working forepersons. excluding officeclerical employees, all other employees, guardsand supervisors as defined in the Act.Wt: wtt offer to Buster Berglund, Colin Eng-lish. Frank Klimek, and Mike O'Farrell, to anyVextent we have not done so, reinstatement totheir former jobs or, if those jobs no longer exist,to substantially equivalent jobs, without preju-dice to their seniority or any other rights or privi-leges previously enjoyed: and wi x ni.i. makethem whole for any loss of earnings and benefitssuffered by reason of their being discriminatedagainst, with interest.A(,RI(OM OII.SIEt:I)S, IN(.,DE('ISIONSIAItIMINI O1 1 ti CASI:HAROI.I) A. KNNFDDY, Administrative Law Judge: Thismatter was heard before me in Yuba C'ity, California,. onOctober 26, 27, 30. and 31. and November I. 1978. Thecomplaint, based on charges filed by General TeamstersLocal 137. International Brotherhood of Teamsters. ('hauf-feurs, Warehousemen and Helpers of America (Union).charges the Respondent Employer. Agricom Oilseeds. Inc.,with violating Section 8(a)( I). (3), and (5) of the NationalLabor Relations Act, as amended (Act).' Paragraph 6 of thecomplaint alleges that Respondent. either through BillCates or Dwight Hendrix, on no less than 14 separate occa-sions during June 1978. interfered with. restrained. and co-erced employees in the exercise of rights guaranteed in Sec-tion 7 of the Act, contrary to Section 8(a)( I ) of the Act. IheThe Union's initial charge was filed July 11, 1978. The Ilnion filed inamended charge on August 14. 1978, and the complaint issued on Algulst 18.1978. All dates used herein refer to 1978 unless otheru ise indicatedfollowing alleged cts of' Respondent were attributed ItoI)Nsight lendrix:a. C'reated among emploees the impression of' sursecil-lance of union activities on or about June 13 (par. 6(a)).h. Advised an emploee on or about June 13 that bene-fits would he denied to emplo ee it' the Union were selectedas the bargaining agent (par. 6(hb)).c. Ihreatened on or about June 19 to change an emplo)-ee's shift f'employees did not abandon their support for theInion (paragraph 6(e)).d. Interrogated employees regarding union s)mpathieson or about June 19, June 28. (on two different occasions)and late June (par. 6(f), (i). (I). and (n)).e. Threatened an employee on or about June 19 withdenial of benefits to employees if they selected the Union asbargalinng representative (par. 6(g)).f. Polled emplosees regarding their union membership.activities. and smpathies for the Union on or about June28 (par. 6(j)).g. Threatened an emplo\ee several times in June withdischarge and/or layoff if employees selected the [Union ashargaining representative (par. 6(m)).h. Threatened an employee in late June with loss ofprivileges and benefits to employees if they selected theI'nion as their collective-bargaining representative (par.6(o)).The following alleged acts of Respondent were attributedto Bill ates:a. Threatened an employee on or about June 15 with atransfer from the day to night shift because of his unionsvrmpathies (par. 6(c)).h. (Gave an employee an impression on or about June 16he would be discharged because of' his union sympathies(par. 6(d)).c. (reated the impression on or about June 28 amongemployees that Respondent was engaging in surveillance ofemployees' union activities (par. 6(k)).I'he complaint also alleges in paragraph 6(h) an addi-tional Section 8(a)( 1 ) violation i.e.. a refusal to grant wageincreases because of union s mpathies ofemployees- with-out attributing it to ans individual representative of theRespondent.Paragraph 7 of the complaint alleges Respondent vio-lated Section 8(a)(3) and (I) of the Act by:a. Switching employee ('olin English from the night shiftto the day shift on or about June 16. 1978. because of hisunion membership, activities, or smpathies.h. Refusing to permit employee Frank Klimek to workovertimne since on or about June 19 because of his unionmembership. activities, or sympathies.c. Laying off or discharging. on or about June 30. BusterBerglund, (olin English. Frank Klimek. and Mike O'Far-rell because of union membership or activities or other pro-tected concerted activities.'Ihe complaint also avers that the Ulnion represents amajorit of a unit of Respondent's employees and that theIlnion requested Respondent to recognize and bargain col-lectixelx with it. Respondent's ftilure to do so is alleged tobe a ilation of Section 8(a)(5) and (I 1.617 DECISIONS OF NATIONAL LABOR RELATIONS BOARD1. IHF VII)EN('IA. Undisputed MattersA number of matters were established by the pleadings,stipulation, or undisputed evidence of record.1. Jurisdiction is conceded. Respondent's answer admitsthat it is a California corporation with a place of business inGrimes, California, where it is engaged in the processingand nonretail sale of oilseeds and vegetable oils. Its annualsales to out-of-state customers have exceeded $50,000, andits annual purchase of materials from out of State haveexceeded that amount. Thus, Respondent is unquestionablyan employer engaged in commerce and in operations affect-ing commerce within the meaning of the Act.2. Respondent stipulated at the hearing that Bill Cates isthe plant manager of Respondent's Grimes facility and is asupervisor under the Act. Cates is the person with the high-est authority at the plant and he reports to George Kopas,vice president and treasurer of Respondent. Kopas is ad-mittedly an agent of Respondent and maintains his office inthe corporate office in San Francisco, California.'3. Respondent's plant facility at Grimes was opened inMarch 1975. The plant operates 10 days straight, utilizingthree shifts (day-8 a.m. to 4 p.m.; swing-4 p.m. to mid-night; graveyard-midnight to 8 a.m.), and then shutsdown for 4 days for cleaning and maintenance. Approxi-mately eight employees work on the day shift. Two or threeemployees work on the swing shift, and similar number onthe graveyard. Some of the employees who work during the10-day run also perform cleanup and maintenance func-tions during the 4-day shutdown. The plant is also shutdown for a month or so beginning in early July (exceptduring its first year of operation, when it remained open).Employees take vacations during the summer shutdown,but many also perform repairs of maintenance work duringthat period. No layoffs occurred during the seasonal close-down until the summer of 1978.4. Respondent processes various oilseeds, including saf-flower, sunflower, and soybean, and walnuts. Safflower isthe principal product that is processed at Respondent'sGrimes plant. Expellers, extractors, solvents, and centri-fuges are utilized to obtain the oil. Agricom also marketsmeal, which is the residue from processed seeds.5. The Union is admittedly a labor organization withinthe meaning of the Act.6. It was stipulated that the following unit, which was setforth in paragraph 8 of the complaint, is an appropriate onefor collective bargaining under the Act:' Respondent asserts in its answer that Dwight Hendnx is a "workingforeman," not a supervisor, and that Colin English "voluntarily quit." Re-spondent's answer also states that Berglund, Klimek, and O'Farrell were laidoff "for lack of work due to economic reasons." Respondent claims in itsanswer a good-faith doubt as to whether the Union represented a majority ofthe unit. Respondent's answer also asserts, in the form of "iffirmative de-fense," that Board agents engaged in improper conduct-by acting in aprejudiced, hostile, and biased manner toward Respondent and by conspir-ing with the Union. Further, Respondent alleges that the Union "has waivedsome or all of the unfair labor practices claimed," that the Union is "guiltyof unclean hands," and that the Union itself engaged in misconduct. Finally,Respondent asks that it be awarded costs, including attorneys fees. Respon-dent has not, however, established a basis for such an award or any of itsaffirmative defenses.All press operators, machine maintenance employees.clean-up employees, load-out employees and workingforepersons, excluding office clerical employees, allother employees, guards and supervisors as defined inthe Act, constitute a unit appropriate for the purposesof collective bargaining within the meaning of Section9(b) of the Act.7. The following is a list of employees on Respondent'spayroll at its Grimes plant, including Plant Foreman Hen-drix but, excluding Plant Manager Cates, security and officepersonnel as of June 26:Larry TaylorDwight HendrixEd AdmireGeorge DowningPaul PhillipsBen FloresMike HullGeorge CoonC'olin EnglishJohn JohnsonAngel GraciaFrank KlimekBob FarrarBuster BerglundMike O'Farrell[3]8. Mark Cummins. president of Local 137, met with sev-eral employees at Colin English's home on June 5. English.Frank Klimek, Paul Phillips, Buster Berglund. Larry Tay-lor, and George Coon were among those in attendance.Cummins spoke of the benefits of union membership andpassed out application cards. Application cards were there-after signed. in the presence of either English or Klimek. byGeorge Downing, Phillips, Benjamin Flores, Ed Admire.Berglund, Coon, Mike O'Farrell. Michael Hull, and Taylor.Klimek delivered these cards, along with those signed byhimself and English, to the Union by June 13. SteveRuckle, who took over the organizing duties of Cumminswhen the latter became seriously ill, had taken possession ofthe cards by June 20.49. On June 22 the Union filed a representation petitionon behalf of unit employees with the Board's Regional Of-fice in San Franciso. On July 19 the Regional Director ap-proved a Stipulation for Certification Upon Consent Elec-tion form calling for an election on August 22 at the Grimesplant.10. On June 26 the Representation Petition and a Board"Notice to Employees" were received by Respondent andput on the company bulletin board in the lunchroom byPlant Manager Cates. On the same day mock elections wereheld in the lunchroom; "for" and "against" were writtenunder the word "Union," and the names of certain employ-ees were then written below the word "against."11. On June 30 four of Respondent's employees left itsemployment, three of these admittedly in the form of per-manent layoff. (The parties disagree whether the fourth,Colin English, quit or was laid off.)12. Union Business Representative Steve Ruckle, by let-ter dated July 6 addressed to both Vice President Kopasand Plant Manager Cates, advised Respondent that an"overwhelming majority of employees" at the Grimes plant3Johnson returned to work on June 26. English, Klimek, Berglund, andO'Farrell left Respondent's employment on June 30.4 Three of the "cards" had been reproduced on Xerox-type paper by Kli-mek. This did not affect their validity. Nor does the appearance of the word"undated" on some of the cards affect their validity.618 AGRICOM OILSEEDS. INC.had designated the Union as their bargaining agent.Ruckle's letter contained an offer to negotiate an agreementwith Respondent and stated that Colin English and FrankKlimek were "volunteer organizers" for the Union. There-after, Ruckle sent another letter dated July 13 advising thatGeorge Coon would be acting as an organizer for the Unionas both English and Klimek had been laid off.13. A few employees of Respondent met at Frank Kli-mek's home in Colousa, California. on the evening of Jul?19. Board Agent Lee Corbett was there and interviewedAgricom employees, including George Coon. Union OfficialRuckle, Berglund, English, and O'Farrell were also there.14. Plant Manager Cates, by letter dated July 20, advisedUnion Official Ruckle that Respondent doubted theUnion's claim of majority; the letter took note that emplo -ees would be voting on August 22.15. At the time it filed a charge against Respondent onJuly II the Union also filed a Request to Proceed with theelection. Thereafter, on August 14, the Union withdrewsuch request, and the August 22 election was cancelled. TheUnion's Representation Petition was thereafter withdrawnon September 15.16. On August 22. seven of Respondent's day shift em-ployees punched out and left Respondent's plant and droveto the Board's Regional Office in San Francisco to protestthe cancellation of the Board election scheduled for thatday.B. The TestimonyThirteen witnesses testified. All of them. except forUnion Official Ruckle, were, or had been, employees ofAgricom. Most of the witnesses currently employed by Re-spondent struck me as being intimidated. This was espe-cially true with respect to witnesses Coon and O'Farrell.The testimony of some of the witnesses calls for discussionin some detail.Colin English was employed by Respondent from August1977 until June 30. His regular job was "solvent operator,"but he had also performed cleanup and maintenance workduring the "four day off deal" that occurred every 10 days.English said his last immediate boss was Dwight Hendrixwho, he claimed, could hire, fire, give raises, give time off,and do "everything." He stated that the Company, aroundMay 1, had posted a notice that indicated Hendrix wouldbe taking the place of Hans Nissan, a former plant officialwho admittedly had supervisory authority. English testifiedthat the notice, which he said was signed by Plant ManagerCates, indicated that "Hans was leaving" and that "Dwightwould get all of his responsibilities." English referred tocertain incidents which were indicative that Hendrix hadconsiderable authority. English stated that Hendrix as-signed overtime and made up work schedules assigning mento specific shifts and job duties. English referred to an occa-sion in May when Cates announced during a meeting ofemployees that Hendrix was taking "Hans' place ...andthat if we had any trouble to go to Dwight." English said heonce spoke to Plant Manager Cates about making a changein his shift which prompted Cates to reply that "it wasstrictly up to Dwight Hendrix and not to go over his headanymore."'English stated that during his last 2 or 3 months of em-ployment he worked at night on the swing shift, except thatthere were about three occasions when he had been allowedto make a change to da) shift so he could see a particularperson or attend some event. At first he did not like work-ing at night, but he developed a preference for it because ofthe extra money paid for such duty. (Persons working onthe swing shift were paid a 15-cent hourly premium, andpersons working on the graveyard shift were paid 25-centhourly premium.) According to English, Ilendrix assignedhim in mid-June to the day shift, which he said he contin-ued to work until the end of the month when he left Re-spondent's employment.English testified that Cates announced at a safetx mcet-ing held in May that a pay raise sould go into eftect tairemployees on July .According to English. Vice PresidentKopas was at the meeting. Hendrix, he said. was at themeeting "off and on." English stated that the emplo ,eeswere told that supervisors were to "go up to $6.00" and the"regular operators" were to go "to $5.50." No raise was putinto effect while he was on the payroll.'English testified concerning a union meeting held at hishouse on the evening of June 5 at which Union Local 317President Mark Cummins spoke. He said Cummins "ex-plained the benefits of the union" and thereafter passed outapplication cards for union membership to a number ofemployees present, including himself. Ben Flores. GeorgeCoon. Paul Phillips, Frank Klimek, and LarrDTaylor. Ac-cording to English, Cummins explained that "if ou want tohave an election. or he represented or something like that.. have these cards filled out." English testified that shortlythereafter he signed his card and then in the next few daysobserved George Downing, Phillips, Flores, and EdwardAdmire date and sign cards. He said he turned such cardsover to Frank Klimek then for transmittal to the Union.Several witnesses testified concerning the mock electionor "blackboard polling incident" that occurred in the em-ployees' lunchroom on June 26. English gave his version ofthe event as follows. He said he saw Cates post two NLRBnotices (the Union's RC Petition and the Board's "basicrights" notice) in the lunchroom around lunchtime thatday. "ilt seemed like everybody from the whole plant wentinto the lunch room" about that time. he said-Bill Cates,Dwight Hendrix. Frank Klimek. Mike Hull, Paul Phillips.Bob Farrar. John Johnson, Ed Admire, and Angel Gracia.According to English, Hendrix then polled the employeeson their sentiments about the Union as follows:Dwight sort of had like an election nght there. Hewrote "for" and "against" up on the chalk board. andthen he asked one by one in the room what theythought about the Union, if they were for or against it,Klimek, Flores, and Phillips also indicated that Hendnx exercised super-visory authority as plant foreman, Hendnx himself, Cates. Kopas and otherdefense witnesses sought to minimize his supervisory authority, but I findtheir testimony unpersuasive.6 A wage increase was put into effect on July I (ates said he told employ-ces that he would begin evaluating them around June 15 and make the raiseseffective July 1.619 DI).(CISIONS Of()I NA'Il()NAL LABOR REI.A'IONS BOARD,and then hej Lust A I(lte down vi ho was tor and who wasIte a IIt.Naturally. eer\h body was agailnst it. and Bill [('ateslsaid somethitig like. "I guess I must have signed all thecalds."l''\ccordi ng to .Linglish, lendrix and ('ates stayed in thelunchrrooml lir a considerable time. English sltated thatlhen tlhe otiler cemploees left, lie put "51 percent" on thehoard and then ''"erased the whole thing." According toEnglish, the polling occurred two more times that day:And then about two o'clock, the whole thing startedagain. i'h.ev had another election. This time Angel(iarcia Isicl rote the stuff up on the board. andl)VI ight was asking them again, and they did it allagain, and then we erased it again, and then about fouro'clock when the people were coming in for the nextshilt. I)wight would ask them as they came in to writedown for or against the inion up on the board. Likehe asked George ('oon when he came in, and he askedsomebhody else. fle asked all the three people that camein on the night shift to v, rite tor or against, and then, ofcourse, after they left, we erased it again, and that watsit. Everobody ent home from our shift.lJIhe 26th day of June, the da when the "for and against"writing took place on the company bulletin board. wasJohn Johnson's first day back at work after a few months'absence. Ie had told C('aes that he would quit and notrettirn to work. English testified that early in MayN ateshad told himil that Johnson had made mistake by quittingand losing out on his seniorit)y and vacation pay.iO()n crolss-cxamiiatllln Englisshstated that employees rote their ownnanmes on the hboardI-rank Klhilek also testified coincerning the mock election held in thelunchroinm n June 26. lie testified that he signed his name under "against"habout noon and walked out Dwight Flendrix. I-d Admire, and (Colin Englishwere present at the tile, he recalledPlant oreman Ilendrix and Plant Manager (ates both testified that theywere In the lunchroom on the day of' the msck election and observed thewriting with reference o "for and against" the nion. Both denied havinganything to doi with the writing. Both also denied saying anything to anyoneabout the writing. tlendrix said he saw no names on the board. Hlendrixtestified that he saw Johnson ("a friend") in the room but said nothing tohim about the writing then r to anyone else later during lunch. He recalledthe "tinion sign" was still up there at lunchtime, but he said he "didn'tnotice" whether it remained on the board in the afternoon. Cates said hewent through the lunchroom to wash his hands but said nothing to anyoneabout the writing on the board.Admire (who signed a union card) and Johnson testified that Johnsonwrote "for" and "against the union." and then each signed their names under"against." Johnson said Gracia, Farrar. and Admire were there at the timeJohnson stated that neither Hendrix nor ('ates was there, hut he acknowl-edged that Hendrix was "around there all day." When Johnson and Admirelearned that the writing had been erased (Johnson noting that English hadan eraser). they returned to write the same words on the blackboard againGeorge Coon testified that there was a "deal" on the bulletin board onJune 26 about being "for or against the Union" and that there were nameson the board. He said he was handed a piece of chalk by Gracia and wrotehis name on the b)ard. Hendrix and ates "could have been" nearby, hesaid. Asked if Cates had made a remark about the writing on the board tothe effect that "it wasn't him who signed those cards." as stated in an affida-vit, Coon responded, "I don't recall."9 Cates said he would not have discussed the personal status of' Johnsonwith English, but he conceded that Johnson had quit and forfeited his senior-ity. Johnson appeared to be biased in favor of Respondent and. of course, hehad reason to be. since Cates reinstated him('ontrary to what Respondent contends, English main-tained that he did not quit but was in fact discharged. Hetestified that around June 15 Hendrix complained that hehad allowed a tank to overflow on the previous night. Eng-lish said he attempted to explain to tHendrix that this eventhad occurred after he had gone off his shift and that he hadwarned the next shift, in the form of a note on a shift report,that a change oft' the tank would he necessary Later on thesame day. he also spoke to Cates about the overflow. Hesaid he indicated to Cates that it seemed that the Companywas trying to blame him unjustly and made the commentthat "[maye I ought to look for another job or some-thing." iHe said Cates responded that the Company wouldhelp him and offered to write a letter on his behalf. On thenext afternoon Cates handed English a letter which read:June 16, 1978Tlo Whom It May Concern:This letter is an introduction of' C'olin English, ofwhom has been in our employee for the last year.We found him to be an adaptable person on what-ever job we placed him on, with his practical and me-chanical ability and alertness.('olin has elected to terminate his employment withus, to seek a job that has a possibility of promotions.that we are unable to offer to him at this time, as wealready have oung, capable personnel filling thesespots, with openings unlikely for some time.TIhank you for any consideration on his behalf.Bill Cates ...English said he had not asked for a letter of recommenda-tion and told Cates. "I never quit." He stated that Cates'response was that "he didn't want to talk about it any-more.English stated that on June 30. when the plant was shutdown, he received from Cates a check that included 2 weeksof vacation pay. He told Cates at the time that he would beback on "the 18th." but Cates indicated that he was beingpermanently laid off. According to English, Cates said hewas obligated to get rid of anyone who "was even thinkingabout quitting" in order to have enough men on the job.Frank Klime said he started work for Respondent inearly February 1978 and was "put on permanent lay-off"on June 30. 1978. He worked as a "meal operator" and as a"load-out man." He logged gauge readings, took productsamples, "pumped," and kept various records on theamount of oil and meal in inventory.Klimek testified that he worked under Plant ManagerCates but that Dwight. Hendrix. whom he referred to asmaintenance superintendent, was his immediate boss. Ac-cording to Klimek. Hendrix had authority to hire. fire, andgive time off. Klimek testified that Hendrix did fire VirgilDecamp, and regularly assigned specific jobs to Agricomemployees by oral direction and in the form of' writtenschedules. Klimek, like English. testified that a notice an-nouncing Hendrix' succession to Nissan's authority wasposted by the Company, in May, he thought. According toEnglish, the notice was signed by Cates and announced thatHendrix would be taking Nissan's position and would have"the authority to hire, fire, assign work schedules, give time-off, vacation schedules, et cetera." AGRICOM OILSEEDS, INC.Klimek testified that Union Official Cummins explainedat the June 5 meeting held at English's house that the cardswere not only for obtaining an election. When the mensigned the cards "it meant," Cummins said, according toKlimek, "that they wanted to be represented by the Union,they wanted the Union in." He recalled the Paul Phillips,Buster Berglund, Lawrence Taylor, and George Coon werepresent that evening. He signed a card that evening andthereafter collected cards signed in his presence by Berg-lund, Coon, Mike O'Farrell, Michael Hull. and Taylor. OnJune 10 Klimek said he turned nine cards collected by himand English to Union Official Cummins at the latter'shome. Two other cards-one signed by Ed Admire andgiven to English, and another one signed by Berglund-were turned over, he said, to a union secretary on or beforeJune 13.Klimek recalled another meeting held at his house oneevening around July 19 at which he was Steve Ruckle, aunion official who took over President Cummin's organiz-ing activities. He remembered that Coon (drinking but"clear" in speech), English, and O'Farrell were there too.He also recalled that an NLRB agent was there to takeaffidavits.Around mid-June, according to Klimek, Hendrix toldhim that the Company must cut down on overtime and hewould be thereafter sent home early. He said he was nolonger assigned overtime as before (i.e., 10 to 12 hours aweek). He stated that a few days later Ed Admire told himin the presence of Plant Foremen Hendrix that he shouldno longer speak to English on the job. Hendrix, he said"nodded" in agreement.Klimek testified that he had other conversations withDwight Hendrix on or about June 19 or 20 and on approxi-mately June 28. On the 19th, Hendrix told him that Admirewould be taking Klimek's job as an operator "for the goodof the company." On the same day, or the one following, hesaid Hendrix called him into his (Hendrix's) office andtalked with him for at least 45 minutes about the Union.According to Klimek, Hendrix told him that the Union was"bad"-that the union dues would be $40 a month;'that"there would be a lot of layoffs if the union came in";"there would be no more long breaks, no horsing around";"no more working on your automobiles on company prop-erty, like using the fork lift"; "no more taking of oil fromthe company, no privileges, no ... time off"; "there wouldhardly be any overtime" and "a lot of privileges [would be]cut out." Hendrix added, he said, that "[ilt would really bea mess if the union came in." On the other hand, Klimekcontinued, Hendrix stated that "there would be plenty ofwork," even extra maintenance work, if the Union did notcome in. Klimek said Hendrix asked what Klimek thoughtof the Union during this conversation. Klimek said his re-sponse was that "the Union could be good if the companywas screwing the men." Klimek inquired during the conver-sation if he could return to school. Hendrix assured him10 Union Official Ruckle testified that the Union charges an initiation feeof S25 after it negotiates its first contract. No fees were collected from Re-spondent's employees. Klimek said the monthly dues would be 16.50.that "the company would find a way" for him to go toschool if the Union did not come into the plant."Klimek said he was summoned to Hendnx' office againon June 28 for another brief conversation with Hendrix.Klimek testified that this time Hendrix commented thatKlimek had been "sloughing off' and asked if he was"mad" because the Union was not coming in." A couple ofdays later. on June 30, Klimek encountered Plant ManagerCates in the warehouse and was told that he was going tobe laid off. Thereafter he received his final check and aletter which read:June 30. 1978Frank Klimek,Due to our seed crop being late in harvesting, causedby weather, which delayed planting by our growers. wewill be shut down and out of production for sometimeto come.This is causing us to permanently lay you off effec-tive June 30, 1978.It is impossible for us to determine now, if and whenwe will require your services again.We realize this is an inconvenience to you, that can'tbe helped.We are giving you this notice to he fair to you, soyou will have a chance to obtain other employment.Regretfully.,Bill Cates['IGeorge Coon was a recalcitrant witness called by theGeneral Counsel. His appearance was significant as it re-vealed his intimidated state. His testimony was of littlevalue, however, as he made few definitive statements offact. The statements he made were suspect. as he was not areliable witness.Coon had signed a union card on June 7 and had evenbeen designated by the Union as an in-plant organizer. Hehad been obviously cooperative with the General Counselduring the investigative stage, for he signed a lengthy affida-vit for the General Counsel after being interviewed by aBoard agent on July 19. When he first appeared at the hear-ing, he refused to be sworn, claiming "I was drunk when Imade them statements." He later took the stand, however,and disavowed much of his affidavit. He was hostile to theGeneral Counsel and sought to be helpful to the Respon-dent's cause."" Klimek testified that Hendrix did most of the talking. Klimek said hewanted "me to say something, maybe trying to to trap me, and I just kept mymouth shut"2 Klimek's part in the June 26 mock election has been referred to, supra." Plant Manager Cates said the layoff letters given Klimek. Berglund, andO'Farrell were similar. The plant was shut down "partially" for maintenanceand "partially" because the Company was out of seed, Cates stated." When asked if he had talked to Hendrix about a raise, Coon volunteeredthat "[Ithere would be no reason why I would ask Hendrix about it becausehe hasn't got the authority to give a raise."At one point in his testimony Coon indicated that Union President Cum-mins had indicated at a union meeting that signed union authorization cardswould only show that employees wanted an election But he also testifiedthat such cards would "acknowledge that we wanted to vote for a union"but not a necessarily Cummin's union. he said.621 DECISIONS OF NATIONAL LABOR RELATIONS BOARDCoon testified that between 4 p.m., when he got off work,and 7 or 7:30, when he arrived at Klimek's house for theinterview with the Board's agent on July 19, he could havedrunk "18 beers" or even as many as "twenty-four, thirty."At first, he indicated some doubt about whether he signedor initiated the affidavit, but it became clear that he haddone both. He ultimately conceded that the Board agenthad asked questions and "had been writing ... [e]videntlywhat I was saying ...." He claimed he did not recallmaking many of the statements contained in the affidavitand suggested that some were not true. He ended up sayinghe did not know whether the statements in the affidavitwere true or not but still implying that the events referred toin the affidavit had not occurred.' I do credit Coon's testi-mony to the effect that he was an operator on June 30 andhad been promoted to shift leader when he appeared laterat the hearing. I also credit Coon's testimony to the effectthat he saw "For" and "Against" written on the companybulletin board in the lunchroom on June 26, that he sawnames of employees on the board, that he was handed apiece of chalk by Angel Gracia and that he wrote his ownname there.'6Plant Foreman Dwight Hendrix indicated in his testimonythat he had little or no authority over any Agricom employ-ees. He said he did schedule work shifts as Nissan had donebefore him, but he said they had to be approved (and usu-ally were) by Cates. He could cite a worker for a safetyviolation, but he said other employees could also do that.He denied ordering anyone to work overtime, which he saidwas usually "sort of automatic" as an operator was sup-posed to stay on if his relief was delayed in reporting towork. He said he checked the plant a lot and acted "moreor less ... a messenger boy."Hendrix said he learned about the Union as a result of"people talking about it mostly in the lunchroom." Hendrixacknowledged that he heard about the Union before anNLRB notice was posted on June 26, but he said he couldnot recall how much earlier. Asked if he heard of a unionmeeting 2 or 3 weeks earlier, he replied, "It could havebeen, yes." He recalled five or six conversations about theUnion, but he said he "really did not listen to them" as hewas "always busy."Hendrix said he was aware of the mock election held inthe lunchroom on June 26. Hendrix testified that as hewalked through the lunchroom he saw "Union" on the topof the blackboard in big letters, and it was either "for oragainst," or "yes or no" just underneath it, on [sic] the sidesof it." He noticed one of his "close friends," John Johnson,was in the room, but he said he only went into the restroomnearby to wash his hands and then left. The "Union sign"was still there when he ate lunch, he said, but he could notrecall if he talked to Johnson or to anyone about the writingon the board. He said he did not write anything on thes Johnson, another unreliable witness, sought to support Coon's claim ofintoxication. Johnson accompanied Coon on the afternoon of July 19 andclaimed to have consumed a similar amount of beer. I have no doubt thatCoon knew what he was doing when interviewed by the Board agent, how-ever many beers he had drunk that day. Klimek and Steve Ruckle, bothcredible witnesses, indicated that Coon did not appear to be drunk on theevening he gave the affidavit.I* Asked if Hendrix and Cates were nearby, Coon stated: "It could havebeen: it was time to punch out for them."Board, and he told no one to either write (or erase) any-thing. He said he did not recall any names on the black-board. He claimed that he could not remember if he talkedto any employees about the Union in June.Hendrix acknowledged that he discussed the Union withemployees Klimek and O'Farrell, each of whom had testi-fied that they had spoken to Hendrix about the Union. Hesaid he had asked Klimek about the Union only because hewas "Lj]ust nosey, curious." Incredibly, he then added, "Ifigured if the plant was to go Union, I would go Union rightalong with them." O'Farrell, he said, had sought him outand asked what he thought of the Union. Hendrix said hereplied, "Mike, I don't know. What do you think about theUnion?" O'Farrell indicated that he was opposed to theUnion, "and that was it." Hendrix denied on cross-exami-nation ever speaking about the Union to Phillips (who latertestified on rebuttal for the General Counsel to the con-trary), Admire or Flores, two defense witnesses, or to Berg-lund, who did not appear at the hearing. Hendrix also de-nied that he ever spoke to Klimek about union dues or saidthat unionization would bring layoffs and curtailment ofwork, overtime, or "long breaks." He also denied tellingany employee that unionization would cause the loss of em-ployee benefits or privileges.George Kopas testified that as vice president and treasurerof Agricom he was in "direct control" of Respondent'sGrimes plant, operating "through Bill Cates, our plantmanager." He said that he was responsible for the Compa-ny's financial affairs, plant operations, procurement of rawmaterials, and sale of by-products. Kopas stated that thingswere quite uncertain for the Company in the spring andsummer of 1978 because of a combination of factors: SalyerLand Company, Respondent's main source for seed, hadbeen unable to plant any seed because of heavy rains; theCompany had made a commitment to sell 15,000 metrictons of safflower seed to a company in Portugal; U.S. Labo-ratories had cancelled a large order for safflower oil fromAgricom; and the Company had accumulated an excessiveinventory of safflower oil which it had been unable to sell.Kopas testified that he and Cates conferred during thefirst week of June and decided to cut the operating staff atGrimes from 14 men back to its previous level of 10. It wasdecided, he said, to lay off, on a "permanent basis" becauseof the uncertain conditions, three specific men: O'Farrell,Berglund, and Frank Klimek. According to Kopas, the pro-posed layoff would respect seniority rights except that BobFarrar would be retained because of his "mechanical abil-ity." The employees were not told in advance of theplanned layoff because it would be "bad on the morale"and to prevent "sluffing off." Kopas stated that when Eng-lish decided to quit in mid-June it was then decided to re-tain Klimek and lay off only Berglund and O'Farrell. As itturned out, however, Klimek had to be let go anyway,Kopas said, because John Johnson called Plant ManagerCates around June 22 and told him that he could be comingback to work as his "leg was cured."Kopas testified that the "earlier uncertainties" cleared upsome time after the layoffs occurred. The Company wasable to purchase an unusually good crop of seed in Mon-tana, make delivery on the Portugal sale, and get its saf-flower oil "successfully moving." The plant was started up622 AGRICOM OILSEEDS. INC.again on or about September 11, and Cates and he thendecided to rehire the laid off employees.Plant Manager William Cates said he spends 75 percentof his time checking on the operation of the plant. He saidhe has some marketing responsibilities, primarily involvingmeal, and he performs this function while in his plant office.Cates acknowledged that Dwight Hendrix worked as"plant foreman" under him after Plant SuperintendentHans Nissan left in April 1978, but he maintained thatHendrix did not succeed to Nissan's authority. He deniedthat he informed employees that Hendrix had taken overNissan's job when Hendrix was promoted from shift leaderto plant foreman. Hendrix only acted "to aid and assist"him, he said. He maintained that Hendrix had no part inhiring or firing or recommending layoffs or wage increases.He stated that the schedules prepared by Hendrix were sub-ject to his approval, and that it was he who fired VirgilDecamp after being told by Hendrix that Decamp was"goofing around." Cates agreed, however, that he and Hen-drix met regularly and discussed a "multiplicity of things"about the plant's operation and that Hendrix was "[i]n es-sence" over the three shift leaders in the plant."Cates testified that he hired Bob Farrar on April 3 be-cause of his "expertise" in making repairs. He disputedEnglish's claim that he had told English that Johnson hadquit his employment with the Company, but Cates agreedthat Johnson had in fact quit. He said Johnson had brokenhis leg in April or May and that the illnesses of his motherand grandmother had put him "under a severe case of du-ress." Cates stated that he had "complete sympathy" forhim and that he was willing to "restore his full seniority."On the other hand, he said he told English he would nottake him (English) back when English asked to stay on afterquitting in mid-June (even though he was still working atthe plant).'Cates gave this version of the alleged decision of Englishto quit his employment with Respondent: English ap-proached him on June 15, the day after the pre-press planthad been left "in a mess," and stated:' GCates testified that Nissan "had full authority at the plant; he could hire,fire, make policy changes, et cetera."'' During his testimony Cates was reluctant to concede Hendrix had anyauthority over another employee. Asked if Hendnx was the next person inauthority below him at the Grimes plant, Cates said, "I can't say 'yes.' and Ican't say 'no'." When asked if Hendrix was superior to all shift leaders, hereplied: "Yes, and no."l' The testimony of Plant Manager Cates and Vice President Kopas gaveas to how and when it was decided who should be laid off impressed me ascontrived. Kopas said that the plans that he and Cates had formulated inearly June for the "permanent" layoff of Klimek. Berglund. and O'Farrell (inaccord with seniority "with the exception of Farrar") were changed, first byEnglish telling Cates that he "was quitting." and then by the news (relayedto him, he said, by Cates "probably the 22nd" of June) "that John's leg wascured and that he would now be back to work." Testifying on rebuttal, Catesfirst said that he thought Johnson had asked for his job back and returned on"April the 13th" (apparently when Johnson actually first stopped working)and then "on May Ist." He said Johnson had been away (meaning off thepayroll, presumably) only for "la]bout two weeks." He had indicated earlier.when called by the General Counsel, that Johnson's seniority nghts had beenrestored prior to Johnson's call to Cates on June 22 (the "Thursday pnor togoing to work on a Monday." June 26) to say he would be back on June 26.The Company's payroll (Resp. Exh. 6) shows Johnson was paid for 13 hoursfor I week in mid-April, nothing during the next 2 weeks, for 42.5 hoursduring the first week of May and nothing for the 7 succeeding weeks.It doesn't look like I am going to make it here, so I amgoing to find myself another job. Johns Manville ishiring supervisory trainees. and I am going to get a jobthere.Cates said he gave English until June 30 to find a job, andEnglish agreed to the arrangement. He said he prepared aletter of recommendation for English as he had requestedexcept that he refused to state in the letter the English hadbeen a supervisor because that would be "unethical." Hegave him the letter of recommendation on the following dayat which time he said English asked. "Well. what if I don'twant to quit?" Cates said he told English that the Companyhad assumed he was leaving, although he indicated hecould ask for a job in the future. On June 30 he said Englishasked if he could return on July 18, but he told him "no," asthat would mean someone else would have to leave.On October 3 Cates prepared and sent, by registeredmail, letters to Klimek and Berglund offering to reinstatethem to full seniority. A somewhat similar letter was sent toEnglish on October 10 by registered mail. The letters toBerglund and English were delivered, but Klimek neverpicked his up. Only O'Farrell returned to work for theCompany. Cates said he was able to contact O'Farrell per-sonally, and O'Farrell returned to his old job as expelleroperator.Cates said he was unaware of union activity at the Com-pany's plant "until around June the 22nd when an em-ployee told me that I would be getting a letter from theUnion, and that was all I knew." He said he did not recallwhich employee told him about the letter. lie acknowl-edged that he and Hendrix visited the Company's lunch-room daily, but he denied that he had heard about theunion meeting that had taken place on June 5.II. FINDINGS ON TILE ('ItAR(iESHendrix }w*as a supervisor and an agent of Respondent. Athreshold question to be decided is whether the acts ofPlant Foreman Dwight Hendrix were attributable to Agri-com. It should be noted, of course, that it is well settled thata nonsupervisory employee may be held to be acting as anagent for an employer. See Savoyv Faucet Co., Inc., d/b/aSavoy Brass Manufacturing Company, 241 NLRB 51 (1978);also, Capitol Foods, Inc. d/b/a Schulte's IGA Foodliner, 241NLRB 855 (1979). 1 am persuaded by the record herein,however, that the proven acts of Hendrix relevant to thecharges contained in the complaint were attributable to Re-spondent because he was acting as a supervisor and anagent of Respondent.00O Sec. 2(1 ) of the Act provides:The term "supervisor" means any individual having authonty. in theinterest of the employer, to hire, transfer, suspend, lay off, recall, pro-mote, discharge, assign, reward, or discipline other employees, or re-sponsibly to direct them, or to adjust their grievances, or effectively torecommend such action. if in connection with the foregoing the exerciseof such authority is not a merely routine or clerical nature, but requiresthe use of independent judgment.Sec. 2(13) of the Act provides:In determining whether any person is acting as an "agent" of anotherperson so as to make such other person responsible for his acts, thequestion of whether the specific acts performed were actually authorizedor subsequentl) ratified shall not be controlling623 DECISIONS OF NATIONAI. LABOR RELATIONS BOARDRespondent argues Hendrix could not be considered asupervisor or deemed an agent of the Company becauseany supervisory power exercised or supervisory acts per-formed by him were routine in nature and did not requireany independent judgment. The difficulty with Respon-dent's argument is that it assumes the credibility of the evi-dence given on this issue by Hendrix and Plant ManagerCates. I do not credit such testimony. The repeated at-tempts of these and some other witnesses to minimize thesupervisory responsibilities of Hendrix were not convinc-ing.2'The credible evidence is that Hendrix had power to act asthe representative of Agricom with respect to all other em-ployees of the bargaining unit and that he exercised thatpower. There was impressive testimony from English, Kli-mek, and Phillips, a shift leader, that they considered Hen-drix to be their supervisor and their real boss. Obviously,employees believed that he spoke for the management, andhe unquestionably did." The record clearly demonstratesthat Hendrix had the authority "responsibly to direct" thework of employees. His job was not merely as a "job equip-ment watchdog and production expediter," as Respondent'sbrief suggests.3Hendrix assigned work, transferred employ-ees, gave time off, assigned overtime, and gave writteninstructions to employees. Hendrix at least effectively rec-ommended the termination of Virgil Decamp, I am con-vinced, notwithstanding the efforts made to fix responsibil-ity for such action upon Cates.'4Hendrix used independentjudgment in acting for Respondent in the respects men-tioned above. Further, he was in charge of the plant inCates' absence. Even Cates acknowledged that night shiftleaders were to contact Hendrix (or himself) if they encoun-tered any special problems.I am persuaded that Cates signed and posted a noticearound May I advising employees at the Grimes plant thatHans Nissan was being replaced by Hendrix who would besucceeding to his authority, which included the power tohire, fire, assign work, and give time off. Klimek testified:2 George Coon and John Johnson, undoubtedly concerned about theirjobs, tried to suggest that Plant Manager Cates was their only boss with anyauthority. Coon's unreliability has been previously referred to. And Johnson,while maintaining at one point that "Bill Cates .. is the only boss I have."at another time staled that Hendrix had called him into the office on June 26(the day of the mock election and his first day back at work) and had himdoing things that day that were not part of his regular job.22 Another shift leader, Ed Admire, conceded Hendrix was the "numberone supervisor" and his boss. Benjamin Flores testified that it was Hendrixwho gave him his daily work instructions, assigned him overtime, and toldhim whether or not he could work during a shutdown.:3 Respondent's cases are inapposite. Hendrix' scheduling, which he saidwas usually approved, was different from the assistance given in this respectby the first cook and assistant head steward in Town Foods, Inc, d/b/aTower of the Americas Restaurant,. 221 NLRB 1260 (1975). (As previouslnoted, Cates told English that scheduling was "strictly up to Dwight.") Nordid Hendrix merely relay routine instructions as the titled employees did inDavison-Paxon Company, a Division of R H. Mao' and Cornpanv, Inc., 185NLRB 21 (1970). Any "direction of personnel" by the central dispatchers inPilot Freight Carriers, Inc, 221 NLRB 1026 (1975), occurred only as "anincidental result." The department heads in Ross Porta-Plan. Inc., 166NLRB 494 (1967). had less authority than Hendrix. They could not evengrant time off, and the Board rejected the employer's attempt in that case to"beef-up" their authority (making the management obviously top-heavy) inorder to remove them from the bargaining unit.credibly to that effect, and English recalled seeing such anotice posted."I am also persuaded that Hendrix became aware of theunion activity at the Grimes plant shortly after the June 5union meeting and that he made it his business to knowwho among Respondent's employees were active for andfavorable to the Union. As will be discussed later, he ques-tioned employees about their sentiments, not out of curios-ity, but because he knew persons holding positions in man-agement higher than his own would want to be informed ofany union activity. Hendrix no doubt kept Plant ManagerCates informed of any union activity of which he wasaware, and took steps to discourage it (also discussed later),no doubt with the knowledge of the plant manager.1ll. 'l 8A)(X) ( IAR(;ESThe testimony of Colin English concerning the mockelection incident on June 26 was disputed by Respondent'switnesses in certain significant respects, particularly withrespect to Hendrix' participation in the polling of employ-ees. Also, there was some apparent inconsistency in Eng-lish's own testimony in that at one point he indicated that itwas Hendrix who wrote the names on the board while indi-cating at another time that the employees wrote their nameson the board.26There is no doubt. however, about the factthat a number of unit employees were called upon to ex-press publicly a view-i.e., take a stand -as to whether theywere in favor of unionizing the plant, and in a manner thatwould be obvious to Respondent's management. The em-ployees voting apparently expressed a unanimous viewagainst the Union.27I am unable to believe that the electionwas "employee-initiated and employee-run." as Respon-dent states. Nor do I believe that employees acted voluntar-ily in writing their names on the board. Hendrix was pre-sent for some of the voting for sure. and I am persuadedthat the mock election occurred because he was there. Icredit the testimony of English to the extent that he indi-cated that Hendrix instigated the polling of the employees.I am further of the view that Plant Manager Cates wasaware of the fact at the time. It is not credible to me thatHendrix never discussed the writing on the board with em-ployees, as Hendrix. Johnson, and Admire testified.28The public polling of Respondent's employees as to theirsentiments about the Union was coercive and illegal. SeeHeck's, Inc., 172 NLRB 2231 (1968), enfd. 433 F.2d 541(D.C. Cir. 1970). Such conduct indicated Respondent's op-position to the unionization and gave the impression thatRespondent was engaging in surveillance of union activi-24 Vice President Kopas said. "I don't think" Cates could delegate author-ity to hire and fire.25 The various indicia of supervisory status referred to in Section 2(i1 I) ofthe Act are stated in the alternative; the exercise of one of the functionsreferred toi is sufficient. The fact that Hendrix was not a salaried employee isnot controlling; after he was elevated from shift leader to plant foreman hishourly wage was the highest. (Resp. Exh. 6.)26 There was, of course, more than one mock election that day.27 Klimek and Admire, both of whom had signed union cards, testifiedthat they voted against the Union in the mock election.12 Cates' claim that he made no comment on the writing on the board hasmore plausibility if only because he apparently spent less time in the lunch-room that day.624 A(RI('O()M OIl.SEEDS. IN('ties. See tIndrl Malmuiu'nlring ( 'omrpativ v. l.. R B.. 32 F.2d 100 (5th (Cir.. 1963). Subparagraphs (a) and (i) of para-graph 6 of the complaint were sustained. Subparagraph (k).which alleges (Cates created an impression of surveillance.was not"2Plant Foreman Ilendrix' 45-minute conversation sithKlimek on June 19 was clearly coercive and iolated Sec-tion 8(a)( I) of the Act as alleged in subparagraphs (1). (m).and (o) of paragraph 6. Klimek testified credibls thiti onJune 19 lendrix called him in and, alter staiing "how bad"the Union w as. asked what he thought about the I.]nion.Hendrix went on to explain that if the Union did come inthere would be layoffs and loss of privileges and benefits(overtime. use of company property. etc.). Subparagraphs(h) and (g) are duplicative of subparagraph (o). and sub-paragraphs (i). (I ). and (n) are duplicative of subparagraph(ff)- even though they allege different incidents and willbe dismissed as being cumulative.)"Klimek testified that he and Flendrix discussed the rota-tion of shifts on June 19. and that Hendrix stated that EdAdmire would he taking Klimek's position "lor the good ofthe Company'." The reason given b Hendrix impresses meas pretextual under the circumstances, and I find Klimek'sactive support of the Union prompted the change. his istrue even when Plant Manager ('ates' testimony is consid-ered. ('ates testified that he had told Klimek abot the sametime that Klimek's job was being changed because of theimproper manner he had taken product samples. I am notpersuaded that Klimek took samples as (lates testified. Kli-mek acknowledged discussing proper sampling procedureswith other Agricom officials (Chemist Bob l.awrence andRichard ('onley), but he did not recall ever discussing thesubject with ('ates. Further, there was no indication thatHendrix' statement about a shift change was related to antimproper sampling. Paragraph 6(e) w.as established.'The General Counsel argues in his brief that Plant Man-ager (ates on June 15 threatened English with a change ofwork shifts from night to day. Paragraph 6(c), howeser.refers to an alleged threat by (Cates to do the reverse i.e..switch an employee on day shift to night shift. Any shiftchange, or threatened one, because of union activities, sym-pathies, or membership would, of course. he unlawlul. butthe difficulty here is that English's testimony on this pointin not consistent. At one point he maintained that shiftsrotated until Hendrix took over as plant foreman (in April).but at another point he complained Hendrix had taken him"Subparagraph (k) duplicates subparagraph a). howe'er. I agree withRespondenl the Klimek's lestimony to the effect thai Bob Farrar was tostand at the polls on election day and note those who voted (supposedlybeing onl' those n favor of the t nion) did not support the surveillanceallegation. On the other hand I do notl consider ('on'ersrs (raviure Senrlc,.Inc.. 164 NL.RB 397 (1967i, ciled by Respondenl. as analagous Io the case atbar. Polling of employees arose in that case under difRerent circumstances.and the election by secrel ballot was conducted after the cornpan pres-ident left the room.0 Paul Phillips testified credibly that he was asked bh tendrix n Juneoff' o his regular shift. Furthermore. he never expressed anydisapproval of an'y shift change. Compare pages 78. 97. 129.and 152 of the transcript. I cannot inter that English wasgiven a shift change for the reason alleged, so paragraph6(c) will he dismissed.Paragraph 6(d) alleges that on or about June 16 PlantManager ('ates gave the ''impression" to an employee thathe would he discharged because of union membership. ac-tis ities, or smpathies. his allegation. obiously, refers tothe June 15 conversation betw een English and ('ates inwhich English indicated that possiblv he should look foranother joh and Cates' deli er) the next day of a "letter ofrecommendation" to English. ('ates was obviousls pleasedat the prospect that I-nglish might lease Agricom andseized upon the opportunit to force him to go, but therecord does not suggest that ('ates sought to, or did, giveEnglish the "impression" that he as being let go becauseof anl association English may have had with the l nion asalleged. Subparagraph (d) of paragraph 6 will be dismissed.English testified that ('ites announced at a May meetingthat wage increases would be put into effect on June I. Awage incease was put into effect n Jul 1. ('aties claimed inhis testimonN that he had told employees that he wouldmake evaluations in June and make the increases ef'ecliveJuly I. ('ales' testinmon is not particularly persuasive onthis point, as I consider it unlikels that ('ales would havetold employees of a pending increase before he had begunevaluating them. Even so, it is impossible to find on thisrecord that Respondent withheld a promised wage increasefronl employees "because of their membership in and ac-tivities and/or smpathies on behalf of the Union." There isno evidence of union actis it) as early as June I. whlen Elng-lish said the increases were to go into effect, so it cannot heinferred that Respondent unlaw fully withheld them. Para-graph 6(h) was not established.I. 8(A)(1) AN D (I) ( I R(; ISParagraph 7(c) of the complaint alleges that Respondentlaid off or discharged Buster Berglund. Colin English.Frank Klimek. and Mike O'Farrell because of their mem-bership in or activities on behalf of the U nion or because of'other concerted activities. The allegations of this subpara-graph were fuli) sustained.Respondent knew of the Union's organizing activitiesamong its employees within 2 dass or so after the unionmeeting w as held on June 5 at the home of Colin English.Respondent employed ewer than 15 employees at itsGrimes plant, and Plant Manager Cates and Plant Fore-man Hendrix were in daily contact with them. Employeeswould go to the lunchroom for their breaks and to eat.llendrix and ('ates also went to the lunchroom to eat andfor other purposes. Timecards were maintained in the area,and the restroom was nearby. Hendrix admitted overhear-ing several conversations about the U!nion and he spoke toPhillips for sure about joining the Union within a couple ofdays of the June 5 meeting. No doubt lendrix knew atabout the same time that Klimek and Eniglish were theUnion's organizers. or at least its most active supportersamong the employees at the Grimes plant. And, of course.what Ilendrix knew his superiors were bound to know. Ih25 DECISIONS OF NATIONAL LABOR RELATIONS BOARDthus find that Respondent, through Hendrix, was aware ofthe union activity by at least June 8.1Respondent's hostility toward the Union is apparentfrom the record, in spite of the indifference claimed by Re-spondent's officials at the hearing. Hendrix expressed strongdislike for the Union to Klimek, asserting that the Union'sdues would be $40 a month. Hendrix denied discussing thesubject, but I credit Klimek over Hendrix.The timing and precipitate manner of the discharges, oc-curring as they did during the Union's organizing drive andonly shortly after a copy of the Union's petition had beenfiled, makes them suspect. This is especially true in light of'the facts that Respondent had never laid off employees be-fore during a summer shutdown and that Respondent choseto make the layoffs permanent."I am unable to believe that the layoffs had been planned3 weeks or more in advance of the July 1 shutdown with aview to reducing the size of the staff because of adversebusiness conditions. English testified credibly that in earlyJune Cates had posted a notice to the effect that the Com-pany had so much work that further vacations would haveto be staggered, with the prospect that the newer employeeswould not be able to take any leave. Plant Manager Catestestified that he did not have a copy of such notice (whichhad been subpoenaed) but acknowledged that "I can't saythat it never existed."Granted Respondent may have had reason for some con-cern about its financial outlook in June 1978, 1 am con-vinced that the moving reason for terminating English washis organizing activities on behalf of the Union. Respon-dent's action in allowing John Johnson to return on June 26after he had quit the Company renders Respondent'sclaimed economic defense suspect. Even if Respondent hadindicated to Johnson prior to June that he would be rein-stated, as it may well have, the disparate treatment betweenhim and English (even assuming the accuracy of Cates' ver-sion of English's expressed desires about leaving) is appar-ent.3)I credit English's version of the conversations betweenhim and Cates on June 15 and 16, and I reject Cates' con-tradicting account of them. I find English did not ask for a:I Cates claimed he did not know of any union activity "until around Junethe 22nd," an assertion I do not credit. He said he "might" have overheardemployees' conversations about health and other problems but nothingabout the Union.a2 Citing Port-A-Crib, 143 NLRB 483 (1963). and Cato Show Printing Co..,Inc., 219 NLRB 739 (1975), Respondent defends making its layoffs perma-nent. The chances of recall in such cases were far more speculative than here,however. Also, in Port-A-Crib, there was no evidence of union membershipor activity on the part of the discharged employees. Further, in Cato, theRespondent employer acted on the recommendations of a government in-spector who urged terminations rather than temporary layoffs so affectedemployees could "secure new government security clearances."33 While I do not credit Cate's testimony concerning the so-called quittingof English, it is apparent from Cates' own version that his treatment ofJohnson and English was disparate. Cates allowed Johnson to return at atime when the Company was assertedly facing serious economic problems;yet Cates said he refused a request for reconsideration from English aboutquitting, expressed immediately thereafter while still on the job, Vice Pres-ident Kopas had testified that Agricom was experiencing economic difficul-ties in May and even earlier. Cunously, Respondent states in its brief thatEnglish's "voluntary quit" was "decidedly different" from the "Johnson mat-ter" as it had occurred at a time when the firm's "operations were in fullswing" and "Johnson was so sorely needed." Respondent's claims concern-ing its financial situation are not consistent.letter of recommendation of any kind and did not ask to beable to stay on until the end of June.34In any event, it wasEnglish's union activity which motivated his being let go, Iam convinced, and this established its illegality. Radio Offi-cers' Union v. N.L.R..., 347 U.S. 17 (1954). Thus, any le-gitimate considerations that Respondent may have had forlaying him off. or any other employee. at the end of Junebecame irrelevant in the face of Respondent's discrimina-tory motive. See ('onicord Furniture Indut.sries Inc., d/hl/aBradlord Furniture Conpamttv, 241 NLRB 643 (1979).I am also persuaded that Klimek, Berglund, and O'Far-rell were discharged because of union activity. I am con-vinced that Respondent was intent on ridding itself of bothEnglish and Klimek because of their prominent roles intrying to organize Respondent's Grimes plant. I believe,and I find, that the layoffs of Berglund and O'Farrell were acover to mask Respondent's real desire to rid itself of Kli-mek, English's organizing partner. Respondent thought ithad been able to remove English on the basis that he hadoffered to quit." And "to get at Klimek, a ...senior em-ployee, and strong advocate" (quoting from the GeneralCounsel's brief), it was necessary to lay off ()O'Farrell, Berg-lund, and Bob Farrar or satisfactorily explain the failure todo so as each had less seniority than Klimek. Respondentofferedjustification for the retention of Farrar, who had notsigned a union card, on the basis of his "expertise" as amechanic. Respondent elected to lay off both Berglund andO'Farrell. each of whom had signed union cards. Conceiv-ably. Respondent was not aware that Berglund and O'Far-rell were supporters of the Union though this seemsdoubtful in view of Hendrix' interrogations and the closeassociation of Respondent's few employees and supervisorsat the Grimes plant, but the layoff of Berglund and O'Far-rell to reach Klimek was, nevertheless, unlawful. As theBoard stated in Arnoldwsare, Inc.. 129 NLRB 228 (1960):'6" English testified that on June 16, after receiving Cates' "letter of recom-mendation" and being obviously aware that he was being forced out, heasked Cates if he could have his job back. But such testimony did not estab-lish that English had offered to quit. Respondent acknowledges in its briefthat "English did not state specifically that he quit." It is paradoxical thatCates would send a job offer to English after insisting that he had quit.especially after Cates concededly declined in June to let him stay on the joband keep working.Respondent makes a strong attack on English's credibility. English hadindicated during his testimony that he did not renew his application for a jobat Johns-Manville until after he received Cates' letter of June 16 and leftRespondent's employment. The evidence supplied through a Johns-Manvillewitness, however, indicated that English had been in touch with the com-pany earlier in the month. But I do not consider that fact as a basis fordiscrediting his testimony. The record shows that English did visit the Johns-Manville office earlier and was interviewed in June after he had receivedCates' letter. I believe that he had forgotten the earlier June visit to thecompany: he did not have a cops of his application or other records of hisvisit to aid him in trying to recount such past events. The Johns-Manvilleevidence conflicts in other respects with Cates' version of what English hadsaid-but not in any matenal way with the version given by English. TheState of California ruling (Resp. Exh. 29) to the effect that English had quithis job at Agricom is hardly persuasive, especially since it was based oninformation supplied by Respondent.3" English had considerable senority, being eighth on the Company's se-niority list. Unless he quit voluntanly a layoff of English would have beensuspect of John Johnson and Angel Gracia had not also been laid off.3 See also Engleood Lumber Company, 130 NLRB 394 (1961) and Mate-rials Transportatlon Compass, and Cemen 7rucking Companv, 170 NLRB 997(1968).626 A(GRICOM OILSEEI)S. INCAs Respondent's objective in effecting the [shift] close-down was illegal. it is immaterial that in carrying outthis objective, some of the victims of Respondent's dis-crimination may not have been union employees orthat Respondent had no knowledge of their unionmembership and activities. Discrimination in regard tohire or tenure of employment of a group of employees.including nonunion employees of the group or unionmembers not known by the employer to be unionmembers, tends to discourage union membership andactivities no less than discrimination against knownunion members alone. All victims of discrimination arein such cases entitled to the same relief' under the Actas are known union members.The factual allegations of paragraph 7(a) are similar tothose contained in paragraph 6(c) of the complaint, al-though in the former the shift change was allegedly madefrom night to day and was allegedly implemented, notmerely threatened. As noted previously. English's testimonyconcerning the shifts worked during his last 3 months wassomewhat inconsistent (indicating at one point that prior toHendrix' promotion to plant foreman he had worked onlyat night and at another that the shifts had been rotatedbefore Hendrix had taken over), and he had not madeknown sufficiently what his desires were. Thus. I find thatthe General Counsel did not carry his burden with respectto paragraph 7(a), and it will be dismissed."'Paragraph 7(b) alleges that Respondent refused to permitKlimek to work overtime after on or about June 19. Klimektestified that to the best of his knowledge he was not as-signed overtime work after that date. When confrontedwith his last timecard. showing that he had been paid for14-1/2 hours of overtime during the week of June 19- 26, heremained skeptical that he had been paid any overtime."He acknowledged, however, that "it ha[dl been a long time"previous to his testifying, indicating that he could be wrong.Respondent unquestionably cut back in Klimek's over-time-he was paid for only 45-1/2 hours of work for theweek of June 19. and 36-1/2 hours of work for the week ofJune 12, whereas he was paid for over 60 hours in each ofthe weeks beginning on June 5 and on May 28 (Respon-dent's Exhibit 6)-the reduction beginning in mid-June. 1have no doubt that the cutback was predicated on his unionactivities, but the evidence does not clearly establish thestrict and unequivocal allegation of the complaint that hewas given no overtime work after on or about June 19.Therefore, paragraph 7(b) will be dismissed.'7 But as indicated previously. I consider English a reliable witness. Hewas called upon to recount the sequence of various shifts he had workedseveral months earlier without the aid of timecards or payroll records. Infact, there was no great vanance between his recollections and Respondent'srecords. His timecards (most of which were received at the end of the hear-ing) indicate that he worked days dunng his last 2 weeks of employment: theprevious 2 weeks he worked swing: the next 2 previous weeks were grave-yard: the next 2 previous weeks were day shifts; and the next 2 previousshifts were swing. Respondent's payroll records (Respondent's Exhibit 6)show that all of his work in February was on the swing shift (being desig-nated by the 15-cent pay differential) and that 2 weeks of March were on thegraveyard shift (being designated by the 25-cent pay differential). Comparehis testimony at pages 863, 868 871: also at 96 98, 128 132. 135.3&The timecard shows that he worked 16-1/2 hours I day during thatpenod.\. tit NIO()N S IAJ()RI IX lilt RI-t SAI It) BARt(AINThere is no doubt as to the appropriateness of the bar-gaining unit. As of June 26 there were 14 unit employees onthe payroll at the Grimes plant, excluding Plant ForemanDwight Hendrix. Eight signed cards would have beenenough to establish a majorit. and II enmployees hadsigned valid cards a few das s after the June union meet-ing. All 11 cards were in the hands of the Union hb June 20.and Respondent continued to represent a majority of unitemployees even in Juls when the Union requested Respon-dent to recognize and bargain with it."The Supreme C(ourt in .\'L.R.R. v. (;.vsw/ PacAiltg C(o.,395 U.S. 575 (1969) stated that union authorization "cards.though admittedly interior to the election process, can ade-quatel5 reflect emploec sentiment when that process hasbeen impeded."')' he Supreme Court also stalted in the (s-sc/ decision:We cannot agree with the employers here that em-ployers as a rule are too unsophisticated to be houndby what they sign unless expressly told that their act ofsigning represents something else. In addition to ap-proving the use of cards. of course. Congress has ex-pressly authorized reliance on employee signaturesalone in other areas of labor relations. even wherecriminal sanctions hang in the balance. and we shouldnot act hastily in disregarding congressional judgmentsthat employees can he counted on to take responsibil-itv for their acts.We agree, however. with the Board's own warningsin Levi Strauss & C(o. 172 N.L..R.B. No. 57 68LR.R.M. 1338. 1341. and n. 7 (1968). that int hearingtestimony concerning a card challenge. trial examinersshould not neglect their obligation to ensure employeefree choice by rule We also accept the observationthat employees are more likely than not, many mnonthsafter a card drive and in response to questions by com-pany counsel, to give testimony damaging to the union,particularly where company officials have previouslythreatened reprisals for union activity in violation of§8(a)(I). We therefore reject any rule that requires aprobe of an employee's subjective motivations as in-volving an endless and unreliable inquiry.It is to be noted that the authorization card used by theUnion here was not ambiguous: the card clearly indicatedthat the signer was applying "for admission to member-ship" in the Union and was designating the Union as "rep-resentative in any and all matters concerning employment."The testimony of employee witnesses as to the purpose ofsigning the union authorization cards was not alwass con-sistent. but I believe that they understood. almost withoutexception. that the cards were not simply to be used for theN' The inion asked Respondent to bargain bh letters dated July 6 and July13. Bs letter dated July 20 Plant Manager Cates disputed the Union's claimof majority No doubt Respondent's unfair labor practices undermined someof the Union's support. utal I find the Union continued to hase majoritsstatus at the time of Its demand in spite of such practlces4 t nder the Supreme (Cours later decision in Linden I.umblr Do,,,von v.N LR R. 419 U.S 301 ( 1974). Respondent. of course would not have beenbound to recognize the Union's authorization cards as proof of the UInion'smajority had it not engaged in unfair labor practices027 I)F(CISIONS OF NATIONAL L.ABOR RFIA'I IONS BOARI)purpose of having an election. I have no doubt that O'Far-rell understood he was designating the Union as his repre-sentative in spite of his claim that he was unable to read.4O'Farrell said "different ones" aided him in filling out theauthorization card, and he said he asked someone the pur-pose of the card. Allegedly he could not remember who heasked, what the answer was, or where he was at the time.I reject Admire's claim that some employee, whose iden-tity he could not recall, gave him the false impression thathe was the only employee who had not signed for theUnion. I do not believe Flores was confused by any lan-guage problem. It was apparent that Flores did not sign acard merely to have an election. The cards were passed out.he said. "Is]o that we could he members of the Union, andto learn on how many we could count on so that we couldhave an election."The trip of seven employees to the General Counsel'sRegional Office in San Francisco on August 22 was not, asRespondent claims, a "clear indication" that the employeesunderstood that the authorization cards would only be usedto obtain an election at Respondent's plant. The testimony,if anything, raises a question concerning the circumstancesof the employees leaving the plant that morning. Johnsonand Admire implied in their testimony that the employeesleft the plant strictly on their own, without the knowledgeof either Plant Manager Cates or Plant Foreman Hendrix.and traveled to San Francisco to protest cancellation of theelection.3Flores testified that the employees (six in numberhe thought) worked for 2 hours and then punched out to goto the Board's office in San Francisco. It strikes me as un-likely that such a number of employees could leave Respon-dent's plant during working hours without the knowledgeand approval of the plant's managing officials.Respondent's Section 8(a)(1) violations, which interferedwith the Section 7 rights of Respondent's employees, and itsdiscriminatory discharges tended to undermine the Union'smajority. Respondent violated Section 8(a)(5) of the Act byrefusing to recognize and bargain with the Union, the col-lective-bargaining representative of the majority of employ-ees. A bargaining order is clearly appropriate under thecircumstances; Respondent engaged in pervasive unfair la-bor practices, the Union had attained a majority status, andthe possibility of erasing the effects of past unfair laborpractices and insuring a fair election is certainly slight.41 Respondent also argues that O'Farrell's card, along with those signed byBerglund, English, and Klimek, should not be counted because they hadbeen lawfully removed from the payroll by Jul 6 when the Union made itsfirst demand for recognition. But. as has been held above, such employeeswere unlawfully discharged.,1 As has already been noted, O'Farrell appeared to be an intimidatedwitness, He claimed he could not recall if he ever told Cates if he had signeda card. It is apparent that Hendrix had questioned O'Farrell about signing acard. even though O'Farrell claimed Hendrix knew his opinion about theUnion "from the start.",' Johnson and Flores said the purpose in going to the Board's office wasto tell it hat they did not want a union. Admire stated that the purpose ofthe trip was "tio see if they would give us an election."TII R MI-i)YHaving found that Respondent has engaged in unfair la-bor practices, I shall recommend that it cease and desisttherefrom and take certain affirmative action designed toeffectuate the policies of the Act.In view of the fact that Respondent unlawfully dis-charged Buster Berglund, Colin English, Frank Klimek.and Mike O'Farrell, it will be recommended that Respon-dent be ordered to offer each immediate and full reinstate-ment to his tormer position, or, if such is not available, toone which is substantially equivalent thereto, without preju-dice to the seniority and other rights of each. (It is notedthat Mike O'Farrell has returned to work and that offerswere made to the other employees. Presumably the offersreferred to the former jobs held by each. It can be deter-mined in the subsequent compliance stage whether the of-tfers in fact encompassed the former or substantially equiv-alent job of each of such employees.) It will also berecommended that each of these unlawfully discharged em-ployees be made whole for any loss of earnings suffered byreason of his termination. Backpay shall be computed withinterest as prescribed in 1: U1Woolworth Compant 90NLRB 289 (1950), Isis Plumbhing & Heating Co., 138 NLRB716 (1962), and Florida Steel C'orporaion, 231 NLRB 651(1977). (The General Counsel's request that 9 percent inter-est be paid on the backpay is denied as the Board has notapproved of such rate.) I will recommend that pertinentrecords be preserved and made available for ascertainingthe backpay that may be due.I find that Respondent's Section 8(a)( 1) and (3) violationsare pervasive, have interfered with the exercise of a free anduntrammeled choice, and tend to foreclose the possibility ofholding a fair election. I find Respondent violated Section8(a)(5) of the Act by refusing to recognize the Union as thecollective-bargaining representative of the bargaining unit.that a bargaining order is proper. that an election is notrequired, and that an employee sentiment expressedthrough cards will be better protected by a bargaining orderwithout an election. See Gi.sel Packing ('o. supra.Upon the basis of the foregoing findings of fact and theentire record. I make the following:CO(N(SI.ISloNS ()F LAW1. Respondent is an employer engaged in commercewithin the meaning of Section 2(6) and (7) of the Act.2. The Union is a labor organization within the meaningof Section 2(5) of the Act.3. By creating the impression among employees thattheir union activities were under surveillance; by threaten-ing to change work shifts of an employee if' employees donot abandon their support of the Union; by interrogatingemployees with respect to union sympathies, activities, ormembership: by polling employees regarding their unionsympathies, activities, or membership: by threatening dis-charge or layoff of employees if employees selected theUnion as their collective-bargaining representative: and bythreatening employees with the loss of privileges and bene-fits if they selected the I nion as their collective-bargaining528 AGRI(COM OILSEEDS. INC.representative, Respondent deprived employees of theirstatutory rights and engaged in unfair labor practiceswithin the meaning of Section 8(a)( 1) of the Act.4. By discriminatorily discharging Buster Berglund, Co-lin English. Frank Klimek, and Mike O'Farrell, Respon-dent engaged in unfair labor practices within the meaningof Section 8(a)( 1) and (3) of the Act.5. All press operators, machine maintenance employees.clean-up employees, load-out employees and working fore-persons, excluding office clerical employees, all other em-ployees, guards and supervisors as defined in the Act. con-stitute a unit appropriate for the purpose of collectivebargaining within the meaning of Section 9(b) of the Act.6. On or about June 20, 1978, and at all times materialthereafter, the Union represented a majority of the employ-ees in the above appropriate unit, and has been the exclu-sive representative of all said employees for the purposes ofcollective bargaining within the meaning of Section 9(a) ofthe Act; and Respondent was on or about July 6, 1978, andhas been since, legally obligated to recognize and bargainwith the Union."7. By refusing to recognize and bargain collectively withthe Union in regard to the employees in said appropriateunit since on or about July 6, 1978. Respondent has en-gaged in unfair labor practices within the meaning of Sec-tion 8(a)(5) and (I) of the Act.8. The above-described unfair labor practices affect com-merce within the contemplation of the Act.9. Respondent has not engaged in any other unfair laborpractices alleged in the complaint.Upon the foregoing finding of fact, conclusions of law,and the entire record and pursuant to Section 10(c) of theAct, I hereby issue the following recommended:ORDER45The Respondent, Agricom Oilseeds, Inc., its officers,agents, successors, and assigns, shall:I. Cease and desist from:(a) Discouraging membership in the Union, or any otherlabor organization by discharging or laying off employeesor otherwise discriminating against them in any mannerwith respect to their tenure of employment or any term orcondition of employment.(b) Refusing to recognize and bargain with the Union asthe exclusive bargaining representative of all the employeesin the above-described appropriate unit.(c) Creating the impression among employees that theirunion activities are under surveillance.(d) Threatening to change an employee's work shift ifemployees do not abandon their support of the Union." Respondent's obligation to bargain began on July 6. 1978. the date onwhich the Union made its demand, even though Respondent had embarkedon a clear course of unlawful conduct earlier. Respondent's other unfairlabor practices can be remedied by entry of recommended order. See TaylorBros., Inc.. 230 NLRB 861 (1977): also Trading Post, Inc.. 219 NLRB 298(1975)." In the event no exceptions are filed as provided by Sec. 102.46 of theRules and Regulations of the National Labor Relations Board, the findings.conclusions, and recommended Order herein shall, as provided in Sec. 102.48of the Rules and Regulations. be adopted by the Board and become itsfindings, conclusions, and Order, and all objections thereto shall be deemedwaived for all purposes.(e) Interrogating employees concerning union smpa-thies, activities, and membership.(f) Polling employees regarding their union sympathies.activities, and membership.(g) Threatening discharge or layoff of employees if em-ployees select the Union as their collective-bargaining rep-resentative.(h) Threatening employees with the loss of privileges orbenefits if the select the Union as their collective-hargainingrepresentative.(i) In any other manner interfering with, restraining, orcoercing its employees in the exercise of rights guaranteedto them by Section 7 of the Act.2. Take the following affirmative action designed to elf-fectuate the policies of the Act:(a) Upon request, recognize and bargain with the Unionas the exclusive representative of all emplobees in the afore-said appropriate unit and, if an understanding is reached.embody such understanding in a written signed agreement.(b) Offer to each of the employees named to paragraph7(c) of the complaint (Buster Berglund, Colin English,Frank Klimek, and Mike O'Farrell) who have not yet beenrecalled to work, immediate and full reinstatement to hisformer job, or, if it no longer exists, to a substantially equiv-alent one, without prejudice to the seniority and otherrights and privileges previously enjoyed b each.*(c) Make whole Buster Berglund. Colin English. FrankKlimek, and Mike O'Farrell for any loss of pay each mayhave suffered by reason of Respondent's discriminationagainst him, with interest, as provided in the section aboveentitled "The Remedy."(d) Preserve and. upon reasonable request, make avail-able to the Board and its agents, for examination and copy-ing, all payroll records and reports and all other recordsrequired to ascertain the amount of any backpa) due underthe terms of this recommended Order.(e) Post at its premises at Grimes. California. copies ofthe attached notice marked "Appendix."4' Copies of saidnotice, after being signed by a duly authorized representa-tive of Respondent, shall be posted by it immediately uponreceipt thereof, in conspicuous places, including all placeswhere notices to employees are customarily displayed. Rea-sonable steps shall be taken by Respondent to insure thatsaid notices are not altered, defaced, or covered by anyother material.(f) Notify the Regional Director for Region 20, in writ-ing, within 20 days from receipt of this Decision, what stepshave been taken to comply herewith.I-r Is FURTHER ORDERED that the complaint be dismissedinsofar as it alleges violations of the Act not found herein.v Mike O'Farrell returned to work in October and offers were mailed toEnglish, Klimek. and Berglund. Presumably Farrell returned to the same jobhe previously held and presumably the other discriminatees were offered thesame job each had held before his layoff. The question of whether the offersencompassed their former or substantially equivalent positions can be bestdetermined in the compliance stage of the proceeding,s In the event that this Order is enforced by a judgnient ofa United StatesCourt of Appeals. the words in the notice reading "Posted bh Order of theNational l.ahor Relations Board" shall read "Posted Pursuant to a Judgmentof the United Statles Court of Appeals Enforcing an Order of he NationalL.abor Relations Board"629